915 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Laurence D. COLBERT, Appellant,SURGICAL DIVISION, PRIVATE DIAGNOSTIC CLINIC, DUKEUNIVERSITY MEDICAL CENTER, Plaintiff,v.Edward L. ABRAMS, Mary R. Abrams, Defendants,v.BLUE CROSS AND BLUE SHIELD OF NORTH CAROLINA, INC., GeneralElectric Company, Metropolitan Life InsuranceCompany, Third Party Defendants-Appellees.
No. 90-2357.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 10, 1990.Decided Oct. 12, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Frank W. Bullock, Jr., District Judge.  (CA-89-774-D-C)
Laurence D. Colbert, appellant pro se.
Mark Stanton Thomas, Maupin, Taylor, Ellis & Adams, P.A., Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Laurence D. Colbert appeals from the district court's order imposing sanctions pursuant to Fed.R.Civ.P. 11 and Rule 122 of the Local Rules of the Middle District of North Carolina.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Surgical Division, Duke Univ.  Medical Center v. Abrams, CA-89-774-D-C (M.D.N.C. Feb. 28, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.